 Case 3:20-cv-00407-CRS Document 52 Filed 07/17/20 Page 1 of 1 PageID #: 819




                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF KENTUCKY
                              LOUISVILLE DIVISION

JASON NEMES, et. al.                         :       Case No. 3:20-CV-407-CHB

v.                                           :

CARL BENSINGER, et. al.                      :

                    NOTICE OF DISMISSAL WITHOUT PREJUDICE

       Plaintiffs, by and through Counsel, pursuant to FRCP 41(a)(1)(A)(i), hereby dismisses

this matter without prejudice, based on public representations by the Kentucky Secretary of State

that he will not permit single polling locations in Kentucky’s largest counties in the November

general election, obviating the need to amend the Complaint.

                                                     Respectfully submitted,

                                                     /s/Christopher Wiest________
                                                     Christopher Wiest (KBA #90725)
                                                     25 Town Center Blvd, STE 104
                                                     Crestview Hills, KY 41017
                                                     513-257-1895 (v)
                                                     chris@cwiestlaw.com
                                                     Trial Attorney for Plaintiffs

                                                     /s/Thomas Bruns
                                                     Thomas Bruns (KBA #84985)
                                                     4750 Ashwood Drive, STE 200
                                                     Cincinnati, OH 45241
                                                     tbruns@bcvalaw.com
                                                     Co-Counsel for the Plaintiffs

                                CERTIFICATE OF SERVICE

I certify that I have served a copy of the foregoing upon the Counsel for the Defendants, this 17
day of July, 2020 by filing same in the Court’s CM/ECF system, which gives notice to all
counsel of record.

                                                     /s/Christopher Wiest________
                                                     Christopher Wiest (KBA 90725)
